132 F.3d 38
81 A.F.T.R.2d 98-302
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald J. ALLISON, Plaintiff-Appellant,v.U.S. DEPARTMENT OF INTERNAL REVENUE SERVICE, MargaretMildred Richardson, IRS Commissioner, Defendants-Appellees.
No. 97-35434.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Dec. 18, 1997.

Appeal from the United States District Court for the District of Montana Jack D. Shanstrom, District Judge, Presiding
Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Ronald J. Allison appeals pro se the district court's dismissal of his action brought under the Freedom of Information Act (5 U.S.C. § 552) and the Privacy Act (5 U.S.C. § 552a), alleging that the Internal Revenue Service failed to respond to his requests for information.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We review de novo the district court's dismissal pursuant to Fed.R.Civ.P. 12(b)(6), see Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam) Because amendment of Allison's complaint would be futile, see Reddy v. Litton Industries, Inc., 912 F.2d 291, 296 (9th Cir.1990), the district court did not err by dismissing with prejudice Allison's action for the reasons stated in its order entered April 8, 1997.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We may affirm for any reason supported by the record.  See Kruso v. Int'l Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989)